Citation Nr: 1626816	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  14-24 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for psychosis for the purpose of establishing eligibility to treatment only pursuant to the provisions of 38 U.S.C.A. § 1702 (West 2014).

2.  Entitlement to service connection for hepatitis C. 

3.  Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD) and depression.

4.  Entitlement to a compensable disability rating for dyshidrotic eczema.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to May 1986.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The electronic record and the Veterans Appeals Control and Locator System (VACOLS) indicate that the Veteran filed a timely notice of disagreement (NOD) with service connection claim for residuals of dental trauma with fractures of teeth number eight and ten and the Veteran filed a substantive appeal in May 2016.  The Board acknowledges that the Veteran has demonstrated intention to perfect an appeal as to the issue of service connection for residuals of dental trauma, but this issue has not been certified to the Board. The Board's review of the claims file and VACOLS reveals that the RO has acknowledged receipt of the substantive appeal and is still taking action on the issue. As such, the Board will not accept jurisdiction over the issue at this time, and it will be the subject of a subsequent Board decision, if otherwise in order.

The issues of entitlement to service connection for a psychiatric disorder and an increased disability rating for eczema are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  The Veteran did not have the qualifying active duty wartime service required to establish service connection for a psychosis for the purpose of establishing basic eligibility for treatment under 38 U.S.C.A. § 1702.  

2.  The evidence of record is at least in equipoise on whether the Veteran's current hepatitis C is related to active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for psychosis for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702 have not been met.  38 U.S.C.A. § 1702 (West 2014); 38 C.F.R. §§3.12, 3.384 (2015).

2.  Resolving all reasonable doubt in the Veteran's favor, hepatitis C was incurred during active military service.  38 U.S.C.A. § 1101 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

With respect to the Veteran's service connection claim for hepatitis C, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Pertinent to the claim of entitlement to service connection for psychosis for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702, the Veteran was not provided notice through a VA letter to the Veteran on how to substantiate such claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has previously held that any notice error was presumed prejudicial and must result in reversal unless VA showed that the error did not affect the essential fairness of the adjudication by demonstrating that the essential purpose of the notice was not frustrated.  Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  However, the United States Supreme Court (Supreme Court) reversed that decision based on a finding that the Federal Circuit's framework for harmless-error analysis was too rigid and placed an unreasonable evidentiary burden upon VA.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Supreme Court held that a mandatory presumption of prejudicial error in every instance of defective notice was inappropriate and that determinations concerning harmless error should be made on a case-by-case basis.  Id.  

The Veteran has not identified any deficiency in notice that would compromise a fair adjudication of the claim.  Nevertheless, the Board has considered whether the lack of notice provided to the Veteran resulted in prejudicial error.  In this regard, although the Supreme Court reversed the presumptive prejudice framework set forth in Sanders, it did not find fault with the analysis for determining whether a VCAA notice error affected the essential fairness of the adjudication.  Accordingly, where there is a defect in the content of VCAA notice, it may be established that such error did not affect the essential fairness of the adjudication by showing that the essential purpose of the notice was not frustrated.  See Sanders v. Nicholson, 487 F.3d at 889.  Such a showing may be made by demonstrating, for example, (1) that the claimant had actual knowledge of what was necessary to substantiate the claim and that the claim was otherwise properly developed, (2) that a reasonable person could be expected to understand from the notice what was needed to substantiate the claim, or (3) that the benefit could not be awarded as a matter of law.  Id.  

In this case, the claim is denied as a matter of law, because the service records show that the Veteran did not have military service during the required time period.  As no reasonable possibility exists that would aid in substantiating this claim, further development with respect to notice or assistance is not warranted.

II.  Criteria and Analysis for Service Connection for Psychosis for Treatment Purposes

Under 38 U.S.C.A. § 1702(a), any Veteran of World War II, the Korean conflict, the Vietnam era, or the Persian Gulf War who developed an active psychosis (1) within two years after discharge or release from the active military, naval, or air service, and (2) before July 26, 1949, in the case of a Veteran of World War II, before February 1, 1957, in the case of a Veteran of the Korean conflict, before May 8, 1977, in the case of a Vietnam era Veteran, or before the end of the two-year period beginning on the last day of the Persian Gulf War, in the case of a Veteran of the Persian Gulf War, shall be deemed to have incurred such disability in the active military, naval, or air service.  38 U.S.C.A. § 1702 (West 2014).

The Veteran's service records show that she served on active duty from October 1977 to May 1986.  Therefore, the Veteran does not have a qualifying period of wartime service as specified in the statute under which the benefit is sought.  Accordingly, the law is dispositive, and the appeal in this matter must be denied for lack of legal entitlement under the law.  See Sabonis v. Brown,  6 Vet. App. 426, 430 (1994).

III.  Criteria and  Analysis of Service Connection Claim

The Veteran contends that her current diagnosis of hepatitis C is related to active military service.  Specifically, she asserts that she contracted hepatitis C due to receiving blood transfusions in December 1985 during a dilation and curettage procedure (D&C) while in active military service.  

Service connection may be granted to a veteran for a disability resulting from a disease or injury incurred in or aggravated by military service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In assessing the Veteran's service connection claim for hepatitis C, the evidence must show that the Veteran has the claimed disability.  VA and private treatment records document that the Veteran has a current diagnosis of hepatitis C.  Accordingly, the evidence shows that the Veteran has a current diagnosis of the claimed disability.

The Veteran's service treatment records show that the Veteran was not diagnosed with or treated for hepatitis C or any other liver disorder during her active military service.  Nonetheless, the Veteran's service treatment records document that in December 1985 two units of whole blood/component was transfused during a D & C of the uterus.  See December 1985 Inpatient Treatment Record Cover Sheet.  Thus, the Veteran's service treatment records document a risk factor for hepatitis C.  See M21-1MR, Part III, Subpart iv, Chap. 4, Sec. I, 2.e (risk factor for hepatitis C includes transfusion of blood or blood product before 1992).  

In addition, the evidence of record includes two positive medical opinions relating the Veteran's hepatitis C to the documented risk factor in service.  In this regard, a letter from the Veteran's VA physician noted that the Veteran had a history of blood transfusion during military service in 1985.  She explained that it is not surprising that the Veteran was not diagnosed with hepatitis C until 2003 given the fact that the test for hepatitis C was not available until 1993 and this disease may have a period of many years before it produces signs and symptoms.  Lastly, the physician noted that a blood transfusion prior to 1993 is a major risk factor for hepatitis C.  A private certified nurse practitioner in February 2016 determined that the only risk factor for hepatitis C was the Veteran's reported blood transfusion in 1985 while in the military.  She explained that there were no other identified risk factors for hepatitis C.  Although the VA physician and private nurse practitioner did not review the claims file or the Veteran's service treatment records, they relied on the Veteran's credible lay statements that she received a blood transfusion in 1985 and this statement is supported by the evidence in the Veteran's service treatment records.  Thus, the Board concludes that the medical opinions are probative as to the issue that the Veteran's hepatitis C is related to the risk factor of a blood transfusion in 1985 during service as it was based on the credible lay statements of the Veteran and medical expertise.  They also provided an explanation in support of their opinion.  Furthermore, the Board finds it probative that the record does not contain any medical opinion to the contrary.  

Based on the foregoing, the evidence is at least in equipoise on whether the Veteran's current diagnosis of hepatitis C is related to active military service.  Accordingly, entitlement to service connection for hepatitis C is warranted. 


ORDER

Entitlement to service connection for psychosis for the purpose of establishing eligibility to treatment only pursuant to the provisions of 38 U.S.C.A. § 1702 (West 2014) is denied.

Entitlement to service connection for hepatitis C is granted. 


REMAND

Regarding the Veteran's service connection claim for a psychiatric disorder to include PTSD and depression, the Veteran contends that she had symptoms of depression in service and her PTSD is related to an in-service personal assault.   There are special development procedures that pertain to the processing of claims of entitlement to service connection for PTSD based on personal assault.  VA has special evidentiary development procedures, including the interpretation of behavioral changes by a clinician and interpretation in relation to a medical diagnosis.  Patton v. West, 12 Vet. App. 272 (1999) (citing VA Adjudication Procedural Manual M21-1, Part III, paragraph 5.14(c)).   Under 38 C.F.R. § 3.304(f)(5), VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavioral changes may constitute credible supporting evidence of the stressor and allowing her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  In this case, the Veteran has not received the required notice.  On remand, a notice letter should be sent to the Veteran explaining the evidence necessary to corroborate the alleged stressor during service to support her claim for PTSD due to personal assault pursuant to 38 C.F.R. § 3.304(f).

VA treatment records show that the Veteran has a diagnosis of dysthymic disorder, depression and PTSD due to military sexual trauma.  See VA treatment records dated in October 2010 and October 2011.  The Veteran reported that her depression started during military service.  The Veteran also indicated that her personality and behavior changed after the alleged incident to include lack of interest, feeling numb, guilt, low self-esteem, difficulty making decisions, increased irritability and anger, nightmares of trauma, distrust of others, feeling paranoid, emotionally detached, hypervigilence, and anxious.  The Veteran also informed a VA social worker that she began using marijuana after the assault to manage anxiety and intrusive memories.  Thus, a VA examination and opinion by a mental health professional with respect to whether the evidence of record indicates that the Veteran was assaulted in service and her psychiatric disability or disabilities are related to that incident in service or the onset of any psychiatric disability began in service is necessary prior to adjudicating the claim on appeal.

The Veteran's service personnel record is not associated with the claims file.  These records may provide evidence of behavior changes after the alleged assault.  Thus, the Veteran's service personnel records should be associated with the claims file.

With respect to the Veteran's increased disability rating for dyshidrotic eczema of the hands, the Veteran contends that her skin disability encompasses more than 5 percent of her body, but not always at the same time.  See July 2014 substantive appeal.  She explained that the skin disability appears on both of her hands, arms, forearms, neck, back of legs, and anywhere there is rubbing.   A January 2015 private treatment record reveals that the Veteran had eczema involving 15 to 18 percent of the entire body to include dyshidrotic and multi eczematous patches on the bilateral palms, forearms, anterior neck, posterior neck, bilateral lower legs, popliteal areas, ankles, and soles of her feet.  The VA examination in February 2011 shows that the Veteran's skin condition was not currently active.  Her palms had tiny pinpoint hyperpigmented macules that the Veteran stated were scars from previous outbreaks and there were a few small hyperpigmented macules on the bilateral forearms.  Thus, the evidence shows that the Veteran did not have a flare-up of dyshidrotic eczema during the VA examination in February 2011.   The Veteran's skin disability is cyclical and fluctuates in severity.  Thus, the Veteran must be provided with a new VA examination during an active stage of the disability.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994) (concluding that an examination during a remission phase did not accurately reflect the elements of a disability); Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) (holding that "it is the frequency and duration of the outbreaks and the appearance and virulence of them during the outbreaks that must be addressed.").

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be notified that in-service personal assault may be corroborated by evidence from sources other than service records, as defined in 38 C.F.R. § 3.304(f)(5).  All specific examples of alternative sources of evidence listed in 38 C.F.R. § 3.304(f)(5) must be included in the notification to the Veteran.  The Veteran should be afforded an appropriate period of time for response to all written notice and development as required by VA law.

2. Contact the Veteran and elicit from her the appropriate information and consent to obtain any outstanding VA and/or private treatment records with respect to her claims on appeal.  After securing the appropriate consent from the Veteran, VA should attempt to obtain any such treatment records that have not been associated with the Veteran's VA claims folder.

3. Obtain the Veteran's service personnel records.  Any negative response should be in writing and associated with the claims file.

4. After completing the foregoing and associating any outstanding evidence with the claims file, schedule the Veteran for a VA psychiatric examination by an appropriate specialist to evaluate the Veteran's service connection claim for a psychiatric disorder to include PTSD and depression.  The claims file, including a copy of this remand, must be made available to the examiner, and the opinion should reflect that the claims file was reviewed in conjunction with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to the following:

a. Whether the Veteran has PTSD.   Please explain whether and how each of the diagnostic criteria is or is not satisfied.  If PTSD is diagnosed, the examiner must identify the stressor(s) supporting the diagnosis.  The examiner should specifically determine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's PTSD is related to the alleged in-service personal assault. 

b. If the examiner determines that the Veteran has PTSD related to the claimed in-service stressor of personal assault, the examiner should review the claims folder and render an opinion as to whether there is evidence of changed behavior after the alleged assault or any other evidence of record, which would be consistent with the alleged trauma.

c. The examiner is requested to provide an opinion on whether it is at least as likely as not (i.e., a 50 percent probability or greater probability) that the Veteran's depression, anxiety, and/or any other psychiatric disorder found on examination or in the claims file is related to active military service to include any incident in service that would be consistent with the circumstances, conditions or hardships of such service and/or the overall evidence of record indicates that the onset of depression or any other psychiatric disorder found on examination or in the claims file was during active military service.

In determining whether the Veteran has PTSD or any other psychiatric disorder that is related to service, the examiner is asked to review and discuss the lay statements from the Veteran in the claims file and during the examination and the medical evidence of record. 

The examiner should provide an explanation for all conclusions reached.

5. After completing action paragraph (2) and associating any outstanding records with the claims file, schedule the Veteran for a VA examination to determine the severity of the Veteran's service-connected dyshidrotic eczema.  The examination must be scheduled during a period of flare-up or active disease process, or if no flare-ups or active stages are present within a reasonable time, the examiner must address flare-ups in the examination report.  The claims file, including a copy of this remand, must be made available to the examiner and the opinion should reflect that the claims file was reviewed in conjunction with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  All pertinent symptomatology and findings must be reported in detail.  The examiner should describe the Veteran's disabilities in accordance with VA rating criteria.  In particular, after a review of the claims file and physically evaluating the Veteran, the examiner should:

a. Provide an opinion regarding what percentage of the Veteran's exposed skin is affected by her skin disability when it is active and during a flare up. 

b. Discuss whether the Veteran is prescribed or has been prescribed systemic therapy for the treatment of her skin disability and, if so, the frequency and duration of their use.

c. Discuss the functional impact of the Veteran's skin disability on her ability obtain and maintain employment.

An explanation should be given for all opinions and conclusions expressed.

6. Upon completion of the foregoing and any other development deemed necessary, readjudicate the Veteran's claims on appeal based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


